Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 12, 2014,
by and among MabVax Therapeutics, Inc., a Delaware corporation, with
headquarters located at 11588 Sorrento Valley Road, Suite 20, San Diego,
California 92121 (the “Company”), and the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of convertible preferred stock of the
Company designated as Series C-1 Convertible Preferred Stock (the “Series C-1
Preferred Stock”), the terms of which are set forth in the certificate of
designation for such series of preferred stock (the “Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred stock issued in replacement thereof in accordance with the
terms thereof, the “Initial Preferred Shares”), which Initial Preferred Shares
shall be convertible into the Company’s common stock, par value $0.001 per share
(the “Common Stock”), in accordance with the terms of the Certificate of
Designations.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of Initial
Preferred Shares set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate number for all Buyers shall be 3,697,702,
(ii) Warrants, in substantially the form attached hereto as Exhibit B (the
“Initial Warrants”), representing the right to acquire that number of shares of
Common Stock set forth opposite such Buyer’s name in column (4) on the Schedule
of Buyers (which aggregate number for all Buyers shall be 7,395,404) (as
exercised, collectively, the “Initial Warrant Shares”) and (iii) Warrants, in
substantially the form attached hereto as Exhibit C (the “Series C-1 Warrants”),
representing the right, subject to certain terms and conditions set forth
therein, to acquire up to that number of additional shares of Series C-1
Preferred Stock set forth opposite such Buyer’s name in column (5) on the
Schedule of Buyers (which aggregate number for all Buyers shall be 1,848,851
(the “Series C-1 Warrant Shares,” which Series C-1 Warrant Shares are
convertible into shares of Common Stock). The Initial Warrants together with the
Series C-1 Warrants are referred to herein as the “Warrants,” and as exercised,
the “Warrant Shares.” The Initial Preferred Shares together with the Series C-1
Warrant Shares are referred to herein as the “Preferred Shares.” The shares of
Common Stock issuable pursuant to the terms of the Preferred Shares are referred
to herein as the “Conversion Shares.”

D. The Preferred Shares, the Warrants, the Conversion Shares and the Warrant
Shares are collectively referred to herein as the “Securities”.



--------------------------------------------------------------------------------

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit D (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement), under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

F. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing a Stockholders Agreement, with the Company and all
equity holders of the Company, substantially in the form attached hereto as
Exhibit E (the “Stockholders Agreement”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

  1. PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.

(a) Closing.

(i) Initial Preferred Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company
agrees to issue and sell to each Buyer, and each Buyer severally, but not
jointly, agrees to purchase from the Company on the Closing Date (as defined
below), (x) the number of Initial Preferred Shares, as is set forth opposite
such Buyer’s name in column (3) on the Schedule of Buyers, (y) Initial Warrants
to acquire up to that number of Initial Warrant Shares as is set forth opposite
such Buyer’s name in column (4) on the Schedule of Buyers, and (z) Series C-1
Warrants to acquire up to that number of Series C-1 Warrant Shares as is set
forth opposite such Buyer’s name in column (5) on the Schedule of Buyers (the
“Closing”).

(ii) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof (or such later date as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022.

(iii) Purchase Price. The aggregate purchase price for the Preferred Shares to
be purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (6) on the Schedule of Buyers. Each Buyer
shall pay $0.8383584 for each Preferred Share and related Warrants to be
purchased by such Buyer at the Closing.

(iv) Form of Payment. On the Closing Date, (A) each Buyer shall pay its portion
of the Purchase Price to the Company for the Preferred Shares and Warrants to be
issued and sold to such Buyer at the Closing (less, in the case of Hudson Bay IP
Opportunities Master Fund LP (“Hudson Bay”) the amount withheld pursuant to
Section 4(f)), by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (B) the Company shall deliver
to each Buyer the Preferred Shares (allocated in such number of shares as the
Buyer shall request) and related Warrants (allocated in such number of shares as
the Buyer shall request) which such Buyer is purchasing hereunder, in each case
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.

 

2



--------------------------------------------------------------------------------

(b) Series C-2 Preferred Share Closing.

(i) Subsequent Capital Raise. Following the Closing Date, the Company shall use
its reasonable best efforts to (x) take tangible steps towards achieving a
Public Company Date (as defined in Section 4(d)) and (y) raise at least an
additional $3,750,000 of capital for the Company through an issuance of Common
Stock at a price per share of at least $4.1917918 (a “Subsequent Capital
Raise”). In connection with the raising capital for the Company, the Company
will retain at least one broker-dealer identified by one or more Buyers that is
satisfactory to the Required Holders and provided that such broker-dealer is
(A) registered with the SEC and the Financial Industry Regulatory Authority,
Inc. Any broker-dealer retained by the Company that was identified by a Buyer
shall be referred to herein as a “Broker-Dealer.” The Buyers shall use
commercially reasonable efforts to assist the Company with such Subsequent
Capital Raise, including by hereby agreeing to purchase (or by causing one or
more designees of such Buyers to purchase) the aggregate number of shares of
Common Stock set forth in a Financing Commitment Letter in the form attached
hereto as Exhibit F executed between such Buyer and the Company (each, a
“Financing Commitment Letter”) at a per share purchase price of $4.1917918
(which aggregate purchase price for all Buyers (and their designees) shall be
$750,000), pursuant to documentation reasonably acceptable to the Company, the
Required Holders and the other third party investors that elect to purchase
shares of Common Stock in such Subsequent Capital Raise. Notwithstanding
anything to the contrary contained herein, without the prior written consent of
the Required Holders, neither the Buyers, nor their designees, shall be required
to purchase any shares of Common Stock in a Subsequent Capital Raise (i) if
there shall have occurred a Default Event (as defined below) prior to the
anticipated date of consummation of the Subsequent Capital Raise or (ii) unless
the aggregate gross proceeds to the Company for the Common Stock to be issued
and sold by the Company in the Subsequent Capital Raise is equal to or greater
than $3,000,000 (excluding the purchase price for the Common Stock to be sold to
the Buyers and their designees). As used in this Section 1(b), a “designee” of a
Buyer shall include one or more Persons that are introduced to the Company, or
identified as a potential investor, by one or more Broker-Dealers.
Notwithstanding anything to the contrary contained herein and in addition to any
other events contemplated in the definition of “Default Event” below, the
failure of the Company to appoint an independent director that is acceptable to
the Required Holders prior to the one month anniversary of the Closing (unless
such deadline is extended by the Required Holders) shall constitute a Default
Event.

(ii) Backstop. In the event that from and after the Closing Date, less than
$3,000,000 is raised by the Company through the issuance of securities of the
Company and/or its Subsidiaries (including through one or more Subsequent
Capital Raises) on or before the earlier of (i) the Public Company Date and
(ii) the three month anniversary of the Closing Date (such earlier date, the
“Subsequent Capital Raise Deadline”), the Company shall deliver a notice to each
Buyer to such effect (an “Additional Closing Notice”) and, subject to the
conditions below and provided that no default in any material respect (or event
which with notice or lapse of time or both would become such a default) under
any of the Transaction Documents (as defined in Section 3(b)) (a “Default
Event”) shall have occurred, each Buyer shall be obligated to purchase (or cause
one or more of its designees to purchase) and hereby agree to

 

3



--------------------------------------------------------------------------------

purchase from the Company a stated value of Series C-2 Preferred Shares (as
defined below) equal to its pro rata portion (based on the percentage set forth
in a Financing Commitment Letter executed between such Buyer and the Company) of
an amount equal to the difference (if positive) between (x) $3,000,000 and
(y) the aggregate amount of capital, if any, raised by the Company after the
Closing Date though the sale of any securities of the Company or its
Subsidiaries (including through one or more Subsequent Capital Raises and
including, for the avoidance of doubt, any amounts raised from one or more
Buyers or any of their designees) (each Buyer’s pro rata amount of such
difference, such Buyer’s “Additional Purchase Price”), at a per share purchase
price of $4.1917918.

(iii) Additional Closing Notice. In the Additional Closing Notice the Company
shall (i) certify to each Buyer that it has not raised at least $3,000,000
through the sale of securities of the Company and/or its Subsidiaries prior to
the Subsequent Capital Raise Deadline (the “Additional Closing Deadline”) and
the amount actually raised, if any, (ii) set forth such Buyer’s Additional
Purchase Price and the number of Series C-2 Preferred Shares to be purchased by
such Buyer pursuant to Section 1(b)(ii) above, (iii) set forth the date of the
closing of such purchase (the “Additional Closing Date”), (iv) certify that no
Default Event has occurred and (v) certify that the representations and
warranties of the Company set forth in Section 3 hereof are true and correct as
of the date of the Additional Closing Notice (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) with references therein to “Preferred Shares” and
“Securities” being deemed to include the Series C-2 Preferred Shares and
references to “Certificate of Designations” being deemed to include the Series
C-2 Certificate of Designations (as defined below). On the Additional Closing
Date, each Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Additional Closing Date,
making the certifications set forth in clauses (iv) and (v) of the immediately
preceding sentence as of the Additional Closing Date or the Additional Closing
Notice shall be null and void and no Buyer shall be obligated to purchase Series
C-2 Preferred Shares pursuant to this Section 1(b) or otherwise.

(iv) The Additional Closing Date shall not be earlier than the fifth
(5th) Business Day nor later than the tenth (10th) Business Day following the
delivery of the Additional Closing Notice by the Company. On or prior to the
Additional Closing Date, the Company shall have filed the Series C-2 Certificate
of Designations (as defined below) in the form attached hereto as Exhibit G with
the Secretary of State of the State of Delaware and it shall be in full force
and effect, enforceable against the Company in accordance with its terms and
shall not have been amended. To the extent a vote of shares of Preferred Stock
is required or requested by the Company in connection with the filing of the
Series C-2 Certificate of Designations, each Buyer hereby agrees that it will
vote all shares of Preferred Stock held by such Buyer approving the Series C-2
Certificate of Designation, provided that it is in substantially the form
attached hereto as Exhibit G.

(v) Form of Payment and Delivery. On the Additional Closing Date, (A) each Buyer
shall pay its Additional Purchase Price to the Company for the Series C-2
Preferred Shares to be issued and sold to such Buyer pursuant to Section 1(b)(i)
above (less, in the case of Hudson Bay, the amount withheld pursuant to
Section 4(f)), by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (B)

 

4



--------------------------------------------------------------------------------

the Company shall deliver to each Buyer the Series C-2 Preferred Shares to be
purchased by such Buyer pursuant to Section 1(b)(i) above (allocated in such
number of shares as the Buyer shall request) duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.

(vi) As used herein, “Series C-2 Preferred Shares” means a new series of
convertible preferred shares of the Company designated as Series C-2 Convertible
Preferred Shares, the terms of which are set forth in the certificate of
designation for such series of preferred shares (the “Series C-2 Certificate of
Designations”) in the form attached hereto as Exhibit G and any convertible
preferred shares issued in replacement thereof in accordance with the terms of
the Series C-2 Certificate of Designations, which Series C-2 Preferred Shares
shall be convertible into shares of Common Stock in accordance with the terms of
the Series C-2 Certificate of Designations.

(vii) From and after the Additional Closing Date, references in this Agreement
to (x) “Preferred Shares” shall be deemed to include the Series C-2 Preferred
Shares, (y) “Conversion Shares” shall be deemed to include the shares of Common
Stock issuable upon conversion of the Series C-2 Preferred Shares and
(z) “Certificate of Designations” shall be deemed to include the Series C-2
Certificate of Designations.

 

  2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the date hereof and as of the Closing Date, that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

(b) No Public Sale or Distribution. Such Buyer is (i) acquiring the Preferred
Shares and the Warrants, (ii) upon conversion of the Preferred Shares will
acquire the Conversion Shares and (iii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Initial Warrants)) will
acquire the Warrant Shares issuable upon exercise of the Warrants, in each case,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute any of the Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

5



--------------------------------------------------------------------------------

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer in writing. Such Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein. Such Buyer understands that its investment in the Securities involves a
high degree of risk. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Resale. Such Buyer understands that: except as provided in the
Registration Rights Agreement, (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale

 

6



--------------------------------------------------------------------------------

or assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).

(h) Legends.

(i) Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants, until such time as the
resale of the Conversion Shares and the Initial Warrant Shares have been
registered under the 1933 Act, the stock certificates representing the
Conversion Shares and the Initial Warrant Shares, except as set forth below,
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

At any time after the Public Company Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) the Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A. The Company shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance.

(i) Validity; Enforcement. This Agreement and the other Transaction Documents to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as

 

7



--------------------------------------------------------------------------------

such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the other Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(k) No Bad Actor Disqualification Event. Such Buyer represents, after reasonable
inquiry, that none of the “Bad Actor” disqualifying events described in Rule
506(d)(l)(i) to (viii) under the Securities Act (a “Disqualification Event”) is
applicable to such Buyer or any of its Rule 506(d) Related Parties (if any),
except a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or
(d)(3) applies. “Rule 506(d) Related Party” means a person or entity that is a
beneficial owner of such Buyer’s securities for purposes of Rule 506(d).

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any joint venture or any entity in
which the Company, directly or indirectly, owns more than 10% of the capital
stock or holds an equivalent equity or similar interest) are entities duly
organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or in the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. The Company has no Subsidiaries,
except as set forth on Schedule 3(a).

 

8



--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designations, the Warrants, the Stockholders
Agreement, the Registration Rights Agreement, the Lock-Up Agreements (as defined
in Section 7(xii)), the Proprietary Information and Inventions Agreements (as
defined in Section 7(xiii)) and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Preferred Shares and Warrants and the
reservation for issuance and the issuance of the Conversion Shares issuable upon
conversion of the Preferred Shares and the reservation for issuance and issuance
of Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by the Company’s Board of Directors and (other than the filing with
the SEC of one or more Registration Statements (as defined in the Registration
Rights Agreement) in accordance with the requirements of the Registration Rights
Agreement and any other filings as may be required by any state securities
agencies) no further filing, consent, or authorization is required by the
Company, its board of directors or its stockholders. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The Certificate of
Designations in the form attached hereto as Exhibit A has been filed with the
Secretary of State of the State of Delaware and is in full force and effect,
enforceable against the Company in accordance with its terms and has not have
been amended.

(c) Issuance of Securities. The issuance of the Preferred Shares and the
Warrants have been duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations. As of the Closing, the Company shall have reserved
from its duly authorized capital stock (A) not less than the sum of 130% of the
maximum number of shares of Common Stock issuable (i) upon conversion of the
maximum number of Preferred Shares issued and issuable pursuant to the Series
C-1 Warrants (assuming for purposes hereof, that the Preferred Shares are
convertible at the Conversion Price (as defined in the Certificate of
Designations) and without taking into account any limitations on the conversion
of the Preferred Shares set forth in the Certificate of Designations) and
(ii) upon exercise of the Initial Warrants (without taking into account any
limitations on the exercise of the Initial Warrants set forth in the Initial
Warrants), and (B) not less than the maximum number of Series C-1 Warrant Shares
issuable upon exercise of the Series C-1 Warrants, in each case, determined as
if issued as of the trading day immediately preceding the applicable date of
determination. Upon issuance or conversion in accordance with the Certificate of
Designations or the exercise of the Warrants and payment of the exercise price
under the Warrants (including by Cashless Exercise) thereunder, the Conversion
Shares and the Warrant Shares, respectively, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar

 

9



--------------------------------------------------------------------------------

rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 2 of this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares and the Warrants, and reservation for issuance and issuance
of the Conversion Shares and the Warrant Shares) will not (i) result in a
violation of any certificate of incorporation, any certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the bylaws of the Company or any of its Subsidiaries or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing with the SEC of one or more registration statements in accordance with
the requirements of the Registration Rights Agreement, (ii) the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, (iii) the filing of a Form D pursuant to Regulation D promulgated by
the SEC under the 1933 Act and (iv) the filing required by applicable state
“blue sky” securities laws, rules and regulations. The Company and its
Subsidiaries are unaware of any facts or circumstances that might prevent the
Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, or (ii) an “affiliate”
(as defined in Rule 144) of the Company or any of its Subsidiaries. The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

10



--------------------------------------------------------------------------------

(g) No General Solicitation; Placement Agent. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby in connection with the sale of the Securities.
The Company shall pay, and hold each Buyer harmless against, any liability, loss
or expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or caused this offering of the Securities to require approval of
stockholders of the Company for purposes of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated, but excluding stockholder consents required to
authorize and issue the Securities or waive any anti-dilution provisions in
connection therewith. None of the Company, its Subsidiaries, their affiliates
and any Person acting on their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the 1933 Act or cause the offering of the Securities to be
integrated with other offerings for purposes of any such applicable stockholder
approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Preferred Shares will increase
in certain circumstances. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Preferred Shares in accordance
with this Agreement and the Certificate of Designations, and its obligation to
issue the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants, is, in each case, not limited by the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The

 

11



--------------------------------------------------------------------------------

Company and its board of directors have taken all necessary actions, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

(k) (i) Material Liabilities; Financial Statements. Except as set forth on
Schedule 3(k)(i)(i), the Company has no liabilities or obligations, absolute or
contingent (individually or in the aggregate), except (i) liabilities and
obligations incurred after December 31, 2013 in the ordinary course of business
that are not material and (ii) obligations under contracts made in the ordinary
course of business that would not be required to be reflected in financial
statements prepared in accordance with generally accepted accounting principles
as applied in the United States, consistently applied for the periods covered
thereby (“GAAP”). The financial statements of the Company delivered to the
Buyers on or prior to the date hereof are (A) a correct and complete copy of the
audited financial statements (including, in each case, any related notes
thereto) of the Company and its Subsidiaries, on a consolidated basis, for the
fiscal years ended December 31, 2011 and 2012, which are attached hereto as
Schedule 3(k)(i)(ii)(A) and (B) a correct and complete copy of the unaudited
financial statements (including, in each case, any related notes thereto) of the
Company and its Subsidiaries, on a consolidated basis, for the fiscal year ended
December 31, 2013 (the “2013 Unaudited Financial Statements”), which are
attached hereto as Schedule 3(k)(i)(ii)(B) (collectively, the “Financial
Statements”), and such statements fairly present in all material respects the
financial position of the Company and its Subsidiaries, on a consolidated basis,
at the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited financial statements will
be subject to normal adjustments which are not expected to have a Material
Adverse Effect on the Company or any of its Subsidiaries. The Financial
Statements do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The forecasts and projections previously delivered to the
Buyers by the Company and attached hereto as Schedule 3(k)(i)(iii) have been
prepared in good faith and on the basis of assumptions that are fair and
reasonable in light of current and reasonably foreseeable circumstances.

(ii) The forecasts and projections previously delivered to the Buyers by the
Company and attached hereto as Schedule 3(k)(ii) have been prepared in good
faith and on the basis of assumptions that are fair and reasonable in light of
current and reasonably foreseeable circumstances.

(l) Absence of Certain Changes. Since December 31, 2013, there has been no
material adverse change and no material adverse development in the business,
assets, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries
has:

(i) declared, set aside or paid any dividend or other distribution with respect
to any shares of capital stock of the Company or any of its Subsidiaries or any
direct or indirect redemption, purchase or other acquisition of any such shares;

 

12



--------------------------------------------------------------------------------

(ii) sold, assigned, pledged, encumbered, transferred or other disposed of any
tangible asset of the Company or any of its Subsidiaries (other than sales or
the licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or other disposed of any Intellectual Property (other than licensing
of products of the Company or its Subsidiaries in the ordinary course of
business and on a non-exclusive basis);

(iii) entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;

(iv) capital expenditures, individually or in the aggregate, in excess of
$100,000;

(v) any obligation or liability (whether absolute, accrued, contingent or
otherwise, and whether due or to become due) incurred by the Company or any of
its Subsidiaries, in excess of $100,000 individually, other than obligations
under customer contracts, current obligations and liabilities, in each case
incurred in the ordinary course of business and consistent with past practice;

(vi) any Lien on any property of the Company or any of its Subsidiaries except
for Permitted Liens and Liens in existence on the date of this Agreement that
are described on Schedules 3(m) or 3(s);

(vii) any payment, discharge, satisfaction or settlement of any suit, action,
claim, arbitration, proceeding or obligation of the Company or any of its
Subsidiaries, except in the ordinary course of business and consistent with past
practice;

(viii) any split, combination or reclassification of any equity securities;

(ix) any material loss, destruction or damage to any property of the Company or
any Subsidiary, whether or not insured;

(x) any acceleration or prepayment of any Indebtedness (as defined below) for
borrowed money or the refunding of any such Indebtedness;

(xi) any labor trouble involving the Company or any Subsidiary or any material
change in their personnel or the terms and conditions of employment;

(xii) any waiver of any valuable right, whether by contract or otherwise;

(xiii) except as disclosed in Schedule 3(q), any loan or extension of credit to
any officer or employee of the Company;

(xiv) any change in the independent public accountants of the Company or its
Subsidiaries or any material change in the accounting methods or accounting
practices followed by the Company or its Subsidiaries, as applicable, or any
material change in depreciation or amortization policies or rates;

 

13



--------------------------------------------------------------------------------

(xv) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

(xvi) any change in any compensation arrangement or agreement with any employee,
officer, director or stockholder that would result in the aggregate compensation
to such Person in such year to exceed $100,000;

(xvii) any material increase in the compensation of employees of the Company or
its Subsidiaries (including any increase pursuant to any written bonus, pension,
profit sharing or other benefit or compensation plan, policy or arrangement or
commitment), or any increase in any such compensation or bonus payable to any
officer, stockholder, director, consultant or agent of the Company or any of its
Subsidiaries having an annual salary or remuneration in excess of $100,000,
except as may be provided in projections contained in Schedule 3(l)(xvii);

(xviii) any revaluation of any of their respective assets, including, without
limitation, writing down the value of capitalized inventory or writing off notes
or accounts receivable or any sale of assets other than in the ordinary course
of business;

(xix) any acquisition or disposition of any material assets (or any contract or
arrangement therefor), or any other material transaction by the Company or any
Subsidiary otherwise than for fair value in the ordinary course of business;

(xx) written-down the value of any asset of the Company or its Subsidiaries or
written-off as uncollectible of any accounts or notes receivable or any portion
thereof except in the ordinary course of business and in a magnitude consistent
with historical practice;

(xxi) cancelled any debts or claims or any material amendment, termination or
waiver of any rights of the Company or its Subsidiaries; or

(xxii) any agreement, whether in writing or otherwise, to take any of the
actions specified in the foregoing items (i) through (xxii).

Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company and its Subsidiaries, individually and on
a consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, with respect to any Person (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
Indebtedness, (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its

 

14



--------------------------------------------------------------------------------

ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in Schedule 3(m) hereto, the Company and its Subsidiaries have no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
unasserted or otherwise and whether due or to become due) other than those
liabilities or obligations that are disclosed in the Financial Statements or
which do not exceed, individually in excess of $25,000 and in the aggregate in
excess of $100,000. The reserves, if any, established by the Company or the lack
of reserves, if applicable, are reasonable based upon facts and circumstances
known by the Company on the date hereof and there are no loss contingencies that
are required to be accrued by the Statement of Financial Accounting Standard
No. 5 of the Financial Accounting Standards Board which are not provided for in
the Financial Statements.

(n) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, the Certificate of Designations, any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or the Bylaws (as defined in Section 3(r)) or their
organizational charter or certificate of incorporation or bylaws, respectively.
Neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation (each a “Legal
Requirement”) applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt

 

15



--------------------------------------------------------------------------------

Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(p) Management. During the past five year period, no current or former officer
or director or, to the knowledge of the Company, stockholder of the Company or
any of its Subsidiaries has been the subject of:

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such Person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

(2) Engaging in any type of business practice; or

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

16



--------------------------------------------------------------------------------

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q), no
current employee, director, officer or, to the knowledge of the Company, any
former employee, director or officer, any stockholder of the Company or its
Subsidiaries, affiliate of any thereof, or any relative with a relationship no
more remote than first cousin of any of the foregoing, is presently, or has ever
been, (i) a party to any transaction with the Company or its Subsidiaries
(including any contract, agreement or other arrangement providing for the
furnishing of services by, or rental of real or personal property from, or
otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the Certificate of Designations)), nor does any such
Person receive income from any source other than the Company or its Subsidiaries
which relates to the business of the Company or its Subsidiaries or should
properly accrue to the Company or its Subsidiaries. Except as set forth on
Schedule 3(q), no employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the board of directors of the Company).

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (i) 25,000,000 shares of Common Stock, of which as of
the date hereof, 989,416 are issued and outstanding, none are reserved for
issuance pursuant to the Company’s stock option and purchase plans and
(ii) 13,323,873 shares of preferred stock, $0.001 par value and, as of the date
hereof, 956,240 of which are designated Series A Convertible Preferred Stock,
956,240 of which are issued and outstanding and 2,000,000 of which are
designated Series B Convertible Preferred Stock, 1,085,766 of which are issued
and outstanding. All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable. The capitalization of
the Company immediately prior to the Closing Date is set forth on Schedule
3(r)(A) attached hereto and the capitalization of the Company immediately
following the Closing Date is set forth on Schedule 3(r)(B) attached hereto.
Except as disclosed in Schedule 3(r)(C): (i) none of the Company’s capital stock
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or

 

17



--------------------------------------------------------------------------------

exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company has not issued any stock appreciation rights
or “phantom stock” or any similar rights; and (ix) the Company and its
Subsidiaries have no liabilities or obligations required to be disclosed in the
Financial Statements in accordance with GAAP but not so disclosed in the
Financial Statements. The Company has furnished to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.

(s) Indebtedness and Other Contracts. Except for Permitted Liens and as
disclosed on Schedule 3(s), neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 3(s) provides a description of the material terms of any such
outstanding Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in GAAP,
consistently applied for

 

18



--------------------------------------------------------------------------------

the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, deed of trust. lien, pledge, charge,
security interest, easement, covenant, right of way, restriction, equity or
encumbrance of any nature whatsoever in or upon any property or assets
(including accounts and contract rights) with respect to any asset (a “Lien”)
owned by any Person, even though the Person which owns such assets or property
has not assumed or become liable for the payment of such indebtedness, and
(H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and
(y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(t) Absence of Litigation. There is no action, suit, arbitration or other legal,
administrative or other governmental investigation, inquiry or proceeding
(whether federal, state, local or foreign) pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors. After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding. Neither the Company nor
any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.

(u) Employee Matters; Benefit Plans.

(i) Except as set forth on Schedule 3(u)(i), the employment of each officer and
employee of the Company is terminable at the will of the Company. The Company
and its Subsidiaries have complied in all material respects with all applicable
laws relating to wages, hours, equal opportunity, collective bargaining,
workers’ compensation insurance and the payment of social security and other
taxes. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
its Subsidiaries, as the case may be, nor does the Company have a present
intention, or know of a present intention of its Subsidiaries, to terminate the
employment of any officer, key employee or group of employees. There are no
pending or, to the knowledge of the Company, threatened employment
discrimination charges or complaints against or involving the Company or its
Subsidiaries before any federal, state, or local board, department, commission
or agency, or unfair labor practice charges or complaints, disputes or
grievances affecting the Company or its Subsidiaries.

(ii) Since the Company’s inception, neither the Company nor its Subsidiaries has
experienced any labor disputes, union organization attempts or work stoppage due
to labor disagreements. There are no unfair labor practice charges or complaints
against the Company or its Subsidiaries pending, or to the knowledge of the
Company, threatened before the National Labor Relations Board or any comparable
state agency or authority. There are no

 

19



--------------------------------------------------------------------------------

written or oral contracts, commitments, agreements, understandings or other
arrangements with any labor organization, nor work rules or practices agreed to
with any labor organization or employee association, applicable to employees of
the Company or any of its Subsidiaries, nor is the Company or its Subsidiaries a
party to, or bound by, any collective bargaining or similar agreement; there is
not, and since the Company’s inception there has not been, any representation of
the employees of the Company or its Subsidiaries by any labor organization and,
to the knowledge of the Company, there are no union organizing activities among
the employees of the Company or its Subsidiaries, and to the knowledge of the
Company, no question concerning representation has been raised or is threatened
respecting the employees of the Company or its Subsidiaries.

(iii) Schedule 3(u)(iii) contains a true, correct and complete list of each
pension, retirement, savings, deferred compensation and profit-sharing plan and
each stock option, stock appreciation, stock purchase, performance share, bonus
or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”). The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto,
(ii) the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.

(iv) There are no actions, claims, audits, lawsuits or arbitrations pending, or,
to the knowledge of the Company, threatened, with respect to any Benefit Plan or
the assets of any Benefit Plan. Except as set forth in Schedule 3(u)(iv), each
Benefit Plan has been administered in all material respects in accordance with
its terms and with all applicable Legal Requirements (including, without
limitation, the Code and ERISA).

(v) Except as set forth in Schedule 3(u)(v), the consummation of the
transactions contemplated by this Agreement will not (1) entitle any employee or
independent contractor of the Company or its Subsidiaries to severance pay or
termination benefits, (2) accelerate the time of payment or vesting, or increase
the amount of compensation due to any current or former employee or independent
contractor of the Company or its Subsidiaries, (3)

 

20



--------------------------------------------------------------------------------

obligate the Company or any of its affiliates to pay or otherwise be liable for
any compensation, vacation days, pension contribution or other benefits to any
current or former employee, consultant, agent or independent contractor of the
Company or its Subsidiaries for periods before the Closing Date, (4) require
assets to be set aside or other forms of security to be provided with respect to
any liability under a Benefit Plan, or (5) result in any “parachute payment”
(within the meaning of Section 280G of the Code) under any Benefit Plan.

(vi) No Benefit Plan is subject to the provisions of Section 412 of the Code or
Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject to Title IV
of ERISA and no Benefit Plan is a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA). Since inception, neither the Company, its Subsidiaries,
nor any business or entity treated as a single employer with the Company or its
Subsidiaries for purposes of Title IV of ERISA contributed to or was obliged to
contribute to a pension plan that was at any time subject to Title IV of ERISA.

(vii) No Benefit Plan has provided, been required to provide, provides or is
required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.

Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.

(v) Assets; Title.

(i) Each of the Company and its Subsidiaries has good and valid title to, or a
valid leasehold interest in, as applicable, all of its properties and assets,
free and clear of all Liens except (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, and (iv) such as have been disposed of in
the ordinary course of business (collectively, “Permitted Liens”). All tangible
personal property owned by the Company and its Subsidiaries has been maintained
in good operating condition and repair, except (x) for ordinary wear and tear,
and (y) where such failure would not have a Material Adverse Effect. All assets
leased by the Company or any of its Subsidiaries are in the

 

21



--------------------------------------------------------------------------------

condition required by the terms of the lease applicable thereto during the term
of such lease and upon the expiration thereof. The Company and its Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such Liens set forth in Schedule 3(v)(i).
Any real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(ii) Schedule 3(v)(ii) sets forth a complete list of all real property and
interests in real property leased by the Company as of the date hereof. The
Company does not and has not owned any real property at any time. The Company
has good and valid leasehold interest in all real property and interests in real
property shown on Schedule 3(v)(ii) to be leased by it free and clear of all
Liens except for Permitted Liens or where such Liens would not have a Material
Adverse Effect. Except as set forth on Schedule 3(v)(ii), there exists no
default, or any event which upon notice or the passage of time, or both, would
give rise to any default, in the performance of the Company or by any lessor
under any such lease, nor, to the knowledge of the Company, is the landlord of
any such lease in default except where any such default would not have a
Material Adverse Effect.

(w) Intellectual Property.

(i) Except as set forth on Schedule 3(w)(i), the Company and its Subsidiaries
own all right, title and interest in and to, or have a valid and enforceable
license to use all the Intellectual Property used by them in connection with the
their respective businesses, which represents all intellectual property rights
necessary to the conduct of the their business as now conducted. The Company and
its Subsidiaries are in compliance with all contractual obligations relating to
the protection of such of the Intellectual Property as they use pursuant to
license or other agreement. The conduct of the business of the Company and its
Subsidiaries as currently conducted or contemplated does not conflict with or
infringe any proprietary right or Intellectual Property of any third party,
including, without limitation, the transmission, reproduction, use, display or
modification of any content or material (including framing, and linking web site
content) on a web site, bulletin board or other like medium hosted by or on
behalf of the Company or any of its Subsidiaries, except for such infringements
and conflicts which could not reasonably be expected to have a Material Adverse
Effect. There is no claim, suit, action or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary:
(i) alleging any such conflict or infringement with any third party’s
proprietary rights; or (ii) challenging the Company’s or any Subsidiary’s
ownership or use of, or the validity or enforceability of any Intellectual
Property.

(ii) Schedule 3(w)(ii) sets forth a complete and current list of registered
trademarks or copyrights, issued patents, applications thereof, or other forms
of registration anywhere in the world that is owned by the Company or a
Subsidiary (“Listed Intellectual Property”) and the owner of record, date of
application or issuance and relevant jurisdiction as to each. All Listed
Intellectual Property is owned by the Company or a Subsidiary, free and clear of
security interests, liens, encumbrances or claims of any nature. All

 

22



--------------------------------------------------------------------------------

Listed Intellectual Property is valid, subsisting, unexpired, in proper form and
enforceable and all renewal fees and other maintenance fees that have fallen due
on or prior to the effective date of this Agreement have been paid. No Listed
Intellectual Property is the subject of any proceeding before any governmental,
registration or other authority in any jurisdiction, including any office action
or other form of preliminary or final refusal of registration, except as noted
on Schedule 3(w)(ii). The consummation of the transactions contemplated hereby
will not alter or impair any Intellectual Property that is owned or licensed by
the Company or a Subsidiary.

(iii) Schedule 3(w)(iii) sets forth a complete list of all agreements relating
to Intellectual Property to which the Company or a Subsidiary is a party,
subject or bound (the “Intellectual Property Contracts”) (other than agreements
involving (A) the license of the Company of standard, generally commercially
available “off-the-shelf” third party products that are not and will not to any
extent be part of any product, service or intellectual property offering of the
Company or (B) non-disclosure agreements) and a complete and current list of
registered trademarks or copyrights, issued patents, applications thereof, or
other forms of registration anywhere in the world that are governed by the
Intellectual Property Contracts (“Licensed Intellectual Property”) and the owner
of record, date of application or issuance and relevant jurisdiction as to each.
Each Intellectual Property Contract: (i) is valid and binding on the Company or
a Subsidiary, as the case may be, and, to the Company’s knowledge, the
counterparties thereto, and is in full force and effect and (ii) upon
consummation of the transactions contemplated hereby shall continue in full
force and effect without penalty or other adverse consequence. To the knowledge
of the Company, all Licensed Intellectual Property is owned by the owner of
record, free and clear of security interests, liens, encumbrances or claims of
any nature. All Licensed Intellectual Property is valid, subsisting, unexpired,
in proper form and enforceable and all renewal fees and other maintenance fees
that have fallen due on or prior to the effective date of this Agreement have
been paid. No Licensed Intellectual Property is the subject of any proceeding
before any governmental, registration or other authority in any jurisdiction,
including any office action or other form of preliminary or final refusal of
registration, except as noted on Schedule 3(w)(iii).

(iv) Except as set forth on Schedule 3(w)(iv), the Company and its Subsidiaries
are not under any obligation to pay royalties or other payments in connection
with any agreement, nor restricted from assigning their rights respecting
Intellectual Property nor will the Company or any Subsidiary otherwise be, as a
result of the execution and delivery of this Agreement or the performance of the
Company’s obligations under this Agreement, in breach of any agreement relating
to the Intellectual Property.

(v) Except as set forth on Schedule 3(w)(v), no present or former employee,
officer or director of the Company or any Subsidiary, or agent or outside
contractor of the Company or any Subsidiary, holds any right, title or interest,
directly or indirectly, in whole or in part, in or to any Intellectual Property
that is owned or licensed by the Company or any Subsidiary.

(vi) To the Company’s knowledge: (i) none of the Listed Intellectual Property
has been used, disclosed or appropriated to the detriment of the Company or any
Subsidiary for the benefit of any Person other than the Company; and (ii) no
employee, independent contractor or agent of the Company or any Subsidiary has
misappropriated any trade

 

23



--------------------------------------------------------------------------------

secrets or other confidential information of any other Person in the course of
the performance of his or her duties as an employee, independent contractor or
agent of the Company or any Subsidiary.

(vii) Any programs, modifications, enhancements or other inventions,
improvements, discoveries, methods or works of authorship (“Works”) that were
created by employees of the Company or any Subsidiary were made in the regular
course of such employees’ employment or service relationships with the Company
or its Subsidiary using the Company’s or the Subsidiary’s facilities and
resources and, as such, constitute either works made for hire or all rights and
title to and in such Works have been fully assigned to the Company or a
Subsidiary. Each such employee who has created Works or any employee who in the
regular course of his employment may create Works and all consultants have
signed an assignment or similar agreement with the Company or the Subsidiary
confirming the Company’s or the Subsidiary’s ownership or, in the alternate,
transferring and assigning to the Company or the Subsidiary all right, title and
interest in and to such programs, modifications, enhancements or other
inventions including copyright and other intellectual property rights therein.

(viii) For the purpose of this Section 3(w), “Intellectual Property” shall mean
all of the following: (A) trademarks and service marks, trade dress, product
configurations, trade names and other indications of origin, applications or
registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith; (B) inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, technology, software (including
password unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and
applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (C) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (D) copyrights
in writings, designs software, mask works or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (E) database rights; (F) Internet Web sites, domain names and
applications and registrations pertaining thereto and all intellectual property
used in connection with or contained in all versions of the Company’s Web sites;
(G) rights under all agreements relating to the foregoing; (H) books and records
pertaining to the foregoing; and (I) claims or causes of action arising out of
or related to past, present or future infringement or misappropriation of the
foregoing.

(x) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the

 

24



--------------------------------------------------------------------------------

manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(y) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(z) Tax Status.

(i) Each of the Company and its Subsidiaries has filed or caused to be filed in
a timely manner (within any applicable extension periods) and in the appropriate
jurisdictions all material returns, reports, information statements and other
documentation (including any additional or supporting materials) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any and all federal,
state, local, foreign and other taxes, levies, fees, imposts, duties,
governmental fees and charges of whatever kind (including any interest,
penalties or additions to the tax imposed in connection therewith or with
respect thereto), including, without limitation, taxes imposed on, or measured
by, income, franchise, profits, gross income or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, stock transfer, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, environmental,
transfer and gains taxes and customs duties (each a “Tax”) and shall include
amended returns required as a result of examination adjustments made by the IRS
or other Governmental Authority responsible for the imposition of any Tax
(collectively, the “Returns”) and such Returns are true, correct and complete in
all material respects.

(ii) Each of the Company and its Subsidiaries has paid all material Taxes and
other assessments due from and payable by the Company and its Subsidiaries on or
prior to the date hereof on a timely basis except as to those set forth in
Schedule 3(z)(ii). The charges, accruals, and reserves for Taxes with respect to
the Company and its Subsidiaries are adequate to cover Tax liabilities of the
Company and its Subsidiaries accruing throughout the date thereof. Except as set
forth in Schedule 3(z)(ii), each of the Company and its Subsidiaries has
complied in all material respects with all applicable Legal Requirements
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under Sections 1441 through 1464, 3401 through 3406, and
6041 and 6049 of the Code and similar provisions under any other applicable
Legal Requirements) and, within the time and in the manner prescribed by law,
has withheld from wages, fees and other payments and paid over to the proper
governmental or regulatory authorities all amounts required. Except as set forth
in Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has
received notice of assessment or proposed assessment of any Taxes claimed to be
owed by it or any other Person on its behalf. Except as set forth in Schedule
3(z)(ii), no Returns filed by or on behalf of the Company or any of its
Subsidiaries with respect to Taxes are currently being audited or examined.
Except as set forth in Schedule 3(z)(ii), neither the Company nor any of its

 

25



--------------------------------------------------------------------------------

Subsidiaries has received notice of any such audit or examination. Except as set
forth in Schedule 3(z)(ii), no issue has been raised by any taxing authority
with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.

(iii) Except as set forth in Schedule 3(z)(iii), no known Liens have been filed
and no claims are being asserted by or against the Company or any of its
Subsidiaries with respect to any Taxes (other than Liens for Taxes not yet due
and payable). Neither the Company nor any of its Subsidiaries has elected
pursuant to the Code to be treated as an S corporation or any comparable
provision of local, state or foreign law, or has made any other elections
pursuant to the Code (other than elections that relate solely to entity
classification, methods of accounting, depreciation, or amortization) that would
have a material effect on the business, properties, prospects, or financial
condition of the Company and its Subsidiaries, individually or in the aggregate.

(iv) No claim has ever been made, or, to the knowledge of the Company, is
threatened or pending, by any authority in a jurisdiction where the Company or
any of its Subsidiaries, respectively, does not file Returns that the Company or
any of its Subsidiaries is or may be subject to taxation by that jurisdiction,
and neither the Company nor any of its Subsidiaries has received any notice or
request for information from any such authority. Neither the Company nor any of
its Subsidiaries has been a member of an affiliated group (as defined in
Section 1504(a) of the Code) or filed or been included in a combined,
consolidated or unitary income tax return other than the affiliated group of
which the Company is currently the common parent. Neither the Company nor any of
its Subsidiaries is required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Company or any of its Subsidiaries, and no Governmental
Authority has proposed an adjustment or change in accounting method. All
transactions or methods of accounting that could give rise to a substantial
understatement of federal income tax as described in Section 6662(d)(2)(B)(i) of
the Code have been adequately disclosed on the Company’s and its Subsidiaries’
federal income tax returns in accordance with Section 6662(d)(2)(B) of the Code.
Neither the Company nor any of its Subsidiaries is a party to any Tax sharing or
Tax indemnity agreement or any other agreement of a similar nature that remains
in effect. Neither the Company nor any of its Subsidiaries has consented to any
waiver of the statute of limitations for the assessment of any Taxes or has
requested any extension of time for the payment of any Taxes. Neither the
Company nor any of its Subsidiaries has ever held a material beneficial interest
in any other Person, other than those listed in Schedule 3(z)(iv). Neither the
Company nor any of its Subsidiaries is obligated to make, nor as a result of any
event connected with the transactions contemplated by this Agreement will become
obligated to make, any payment that would not be deductible under Section 280G
of the Code. Neither the Company nor any Subsidiary of the Company is a “passive
foreign investment company” within the meaning of Section 1296 of the Code (a
“PFIC”), and the Company does not anticipate that the Company or any additional
foreign Subsidiary will become a PFIC in the foreseeable future.

(aa) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls appropriate for
its size and privately held status and sufficient to provide reasonable
assurance that (i) transactions are

 

26



--------------------------------------------------------------------------------

executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements that accurately reflect the current status of the business of the
Company and its Subsidiaries and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference. During the twelve months prior to the date
hereof neither the Company nor any of its Subsidiaries have received any notice
or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is not disclosed by the Company in its Financial
Statements or that otherwise would be reasonably likely to have a Material
Adverse Effect.

(cc) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(dd) Illegal or Unauthorized Payments; Political Contributions Neither the
Company or any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (a) as
a kickback or bribe to any Person or (b) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

(ee) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(ff) Books and Records. The books of account, ledgers, order books, records and
documents of the Company and its Subsidiaries accurately and completely reflect
all information relating to the respective businesses of the Company and its
Subsidiaries, the nature, acquisition, maintenance, location and collection of
each of their respective assets, and the nature of all transactions giving rise
to material obligations or accounts receivable of the Company or its
Subsidiaries, as the case may be, except where the failure to so reflect such
information would not have a Material Adverse Effect. The minute books of the
Company and its Subsidiaries

 

27



--------------------------------------------------------------------------------

contain accurate records of all meetings and accurately reflect all other
actions taken by the stockholders, boards of directors and all committees of the
boards of directors, and other governing Persons of the Company and its
Subsidiaries, respectively.

(gg) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA PATRIOT ACT of 2001 (the “PATRIOT
Act”) and all other applicable U.S. and non-U.S. anti-money laundering laws and
regulations, including, but not limited to, the laws, regulations and Executive
Orders and sanctions programs administered by the U.S. Office of Foreign Assets
Control (“OFAC”), including, but not limited, to (i) Executive Order 13224 of
September 23, 2001 entitled, “Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg.
49079 (2001)); and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter
V (collectively, the “Anti-Money Laundering/OFAC Laws”).

(hh) Acknowledgement Regarding Buyers’ Trading Activity. It is understood and
acknowledged by the Company (a) (i) that except as set forth in Section 4(r),
none of the Buyers have been asked by the Company or its Subsidiaries to agree,
nor has any Buyer agreed with the Company or its Subsidiaries, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; and (ii) that each Buyer shall not be deemed
to have any affiliation with or control over any arm’s length counter party in
any “derivative” transaction. The Company further understands and acknowledges
that one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding, including,
without limitation, during the periods that the value of the Conversion Shares
and/or the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
any of the Transaction Documents.

(ii) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon any
Buyer’s request.

(jj) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and
to regulation by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”). Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(kk) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.

 

28



--------------------------------------------------------------------------------

(ll) No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

(mm) Other Covered Persons. The Company is not aware of any Person (other than
any Issuer Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of Buyers or potential purchasers in
connection with the sale of any Regulation D Securities.

(nn) Disclosure. The Company understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of the Company. No statement made by the Company in this Agreement,
any other Transaction Document or the exhibits and schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Company to the Investors or any of their representatives in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor. The Due Diligence Materials contain all material
agreements of the Company and its Subsidiaries and no material agreements of the
Company or its Subsidiaries exist other than those provided in the Due Diligence
Materials. The Company acknowledges and agrees that no Investor participated in
the preparation of, or has any responsibility for, the content of any Due
Diligence Materials.

 

  4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants below and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities consistent with the annual budget provided to each Buyer pursuant to
Section 7(xv) and as otherwise set forth on Schedule 4(b).

(c) Reporting Status. Immediately following the Public Company Date and until
the date on which a Buyer or any transferee or assignee thereof to whom a Buyer
assigns its rights as a holder of Securities under this Agreement and/or the
Certificate of Designations (each an “Investor”, and collectively, the
“Investors”) shall have sold all of the Conversion Shares and none of the
Preferred Shares is outstanding (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination, and the Company shall take
all actions necessary to permit it to, and thereafter to maintain its
eligibility to, register the Conversion Shares for resale by the Buyers on Form
S-3.

(d) Financial Information Post-Public Company Date. From and after the date the
shares of Common Stock of the Company (or its successor by merger,
recapitalization, reorganization, or otherwise) are registered under the 1934
Act (the “Public Company Date”), and as long as any Securities remain
outstanding, the Company agrees to send the following to each Investor during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K (or any analogous reports under the 1934 Act) and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, facsimile or e-mailed copies
of all press releases issued by the Company or any of its Subsidiaries, and
(iii) copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.

(e) Listing. Immediately following the Public Company Date, the Company shall
promptly secure the listing or quotation of the Conversion Shares and Initial
Warrant Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) (such primary exchange or quotation system, the “Principal
Market”) (the date such listing initially occurs, the “Listing Date”) and shall
maintain, in accordance with the Certificate of Designations and this Agreement,
the listing or quotation of all additional Conversion Shares and Initial Warrant
Shares from time to time issued under the terms of the Transaction Documents.
After the Public Company Date, the Company shall maintain the listing or
quotation of the Conversion Shares on the Principal Market, and neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).

 

30



--------------------------------------------------------------------------------

(f) Fees. Subject to Section 8 below, at the Closing, on the Additional Closing
Date and on the Public Company Date, the Company shall reimburse Hudson Bay or
its designee(s) for all costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including all legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing or on the Additional Closing Date to the extent
not previously reimbursed by the Company. Notwithstanding the foregoing, in no
event will the costs and expenses of Hudson Bay reimbursed by the Company
pursuant to this Section 4(f) exceed $100,000 with respect to the Initial
Closing and $200,000 in the aggregate without the prior approval of the Company.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions relating to or arising out of
the transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

(h) Disclosure of Transactions and Other Material Information. From and after
the earliest of the initial filing by the Company of a registration statement, a
filing on Form 10 or a Current Report on Form 8-K with respect to any capital
stock of the Company with the SEC (the “Initial Filing”) on or prior to the
Public Company Date, no Buyer shall be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Initial Filing. In addition, effective upon the filing of the Initial
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Initial Filing with the SEC without the express prior written
consent of such Buyer. If a Buyer has, or believes it has, received any such
material, nonpublic information regarding the Company or any of its

 

31



--------------------------------------------------------------------------------

Subsidiaries, it may provide the Company with written notice thereof. The
Company shall, within two (2) Trading Days of receipt of such notice, make
public disclosure of such material, nonpublic information. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure. To the extent that the Company delivers any material,
non-public information to a Buyer without such Buyer’s consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions as is required by applicable law and regulations,
provided that each Buyer shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release. Without
the prior written consent of any applicable Buyer, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise. Notwithstanding the foregoing, in no
event will the Company have an obligation to disclose any information which a
Buyer receives from a member of the Company’s Board of Directors that is an
affiliate of such Buyer.

(i) Additional Preferred Shares; Variable Securities. So long as any Buyer
beneficially owns any Securities, the Company will not issue any Preferred
Shares other than to the Buyers as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Certificate of Designations or the Warrants. For so long as any Securities
remain outstanding, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the greater of (x) the then applicable Conversion Price (as defined in the
Certificate of Designations) with respect to the Common Stock into which any
Preferred Share is convertible and (y) the then applicable Exercise Price (as
defined in the Initial Warrants) with respect to the Common Stock into which any
Initial Warrant is exercisable.

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall (i) maintain its corporate existence and (ii) not be party to
any Fundamental Transaction (as defined in the Certificate of Designations)
unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Certificate of Designations and the
Warrants.

(k) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, (A) no less
than 130% of the

 

32



--------------------------------------------------------------------------------

maximum number of shares of Common Stock issuable (i) upon conversion of the
maximum number of Preferred Shares issued and issuable pursuant to the Series
C-1 Warrants (assuming for purposes hereof, that the Preferred Shares are
convertible at the Conversion Price and without taking into account any
limitations on the conversion of the Preferred Shares set forth in the
Certificate of Designations) and (ii) upon exercise of the Initial Warrants
(without taking into account any limitations on the exercise of the Initial
Warrants set forth in the Initial Warrants), and (B) not less than the maximum
number of Series C-1 Warrant Shares issuable upon exercise of the Series C-1
Warrants, in each case, determined as if issued as of the trading day
immediately preceding the applicable date of determination (the “Required
Reserved Amount”). If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under Section 3(c), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the any treasury shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount. In connection with any such vote, each Buyer hereby
agrees that it shall, if requested by the Company, vote all shares of capital
stock held by such Buyer in favor of any such increase in the authorized number
of shares.

(l) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. The Company and
its Subsidiaries shall at all times be in compliance with the Foreign Corrupt
Practices Act; the PATRIOT Act, and all other applicable U.S. and non-U.S.
anti-money laundering laws and regulations; and the laws, regulations and
Executive Orders and sanctions programs administered by the OFAC, including,
without limitation, the “Anti-Money Laundering/OFAC Laws”.

(m) Public Information. At any time during the period commencing on the six
(6) month anniversary of the Public Company Date and ending at such time that
all of the Securities, if (A) a registration statement is not available for the
resale of all of the Securities, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (other than during the one-year period
immediately following the consummation of the Reverse Merger (as defined in the
Certificate of Designations) if the Company becomes an issuer described in Rule
144(i)(1)(i) solely as a result of the Successor Entity in the Reverse Merger
(as such terms are defined in the Certificate of Designations) being an issuer
described in Rule 144(i)(1)(i) at the time of the consummation of the Reverse
Merger, and (B) any such failure continues for more than two (2) Trading Days (a
“Public Information Failure”) then, as partial relief for the damages to any
holder of Securities by reason of any such delay in or reduction of its ability
to sell the Securities (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay

 

33



--------------------------------------------------------------------------------

to each such holder an amount in cash equal to two percent (2.0%) of the
aggregate Purchase Price of such holder’s Securities on the day of a Public
Information Failure and on every thirtieth day (pro-rated for periods totaling
less than thirty days) thereafter until the earlier of (i) the date such Public
Information Failure is cured and (ii) such time that such public information is
no longer required pursuant to Rule 144. The payments to which a holder shall be
entitled pursuant to this Section 4(m) are referred to herein as “Public
Information Failure Payments.” Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.

(n) Additional Issuances of Securities.

(i) For purposes of this Section 4(n), the following definitions shall apply.

(1) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(2) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(3) “Excluded Securities” means any capital stock issued or issuable: (i) upon
conversion of the Preferred Shares; (ii) exercise of the Warrants; provided,
that the terms of such Warrants are not amended or modified after the date
hereof; (iii) upon exercise or conversion of Convertible Securities outstanding
as of the date hereof; provided, that the terms of such Convertible Securities
are not amended or modified after the date hereof; (iv) as a dividend, stock
split or as a result of any other adjustment pursuant to the Certificate of
Designation, including any anti-dilution adjustment thereunder, and (v) pursuant
to any employee benefit plan which has been approved by the Board of Directors
of the Company pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company.

(4) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(5) “Subsequent Placement” means any direct or indirect offer, sale, grant of
any option to purchase, or other disposition of (or announcement of any offer,
sale, grant or any option to purchase or other disposition of) any of the
Company’s or its Subsidiaries’ equity, debt or equity equivalent securities,
including without limitation any debt, preferred stock or other instrument or
security that is, at any time during its life and under any circumstances,
convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents.

 

34



--------------------------------------------------------------------------------

(ii) From the Closing Date and for so long any of the Preferred Shares remain
outstanding, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this
Section 4(n)(ii).

(1) The Company shall deliver to each holder of Preferred Shares (each a
“Preferred Holder”, and collectively, the “Preferred Holders”) an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with each Preferred Holder its pro rata portion (based on such Buyer’s
pro rata portion of the aggregate stated value of Initial Preferred Shares
issued on the Closing Date) of at least fifty-five percent (55%) of the Offered
Securities (the “Basic Amount”). With respect to each Preferred Holder that
elects to purchase its Basic Amount, such Preferred Holder may also indicate it
will purchase or acquire any additional portion of the Offered Securities
attributable to the Basic Amounts of other Preferred Holders should the other
Preferred Holders subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until the Preferred
Holders shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

(2) To accept an Offer, in whole or in part, such Preferred Holder must deliver
a written notice to the Company prior to the end of the tenth (10th) Business
Day after such Preferred Holder’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Preferred Holder’s Basic Amount that
such Preferred Holder elects to purchase and, if such Preferred Holder shall
elect to purchase all of its Basic Amount, the Undersubscription Amount, if any,
that such Preferred Holder elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Preferred Holders are
less than the total of all of the Basic Amounts, then each Preferred Holder who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Preferred Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Preferred Holder
bears to the total Basic Amounts of all Preferred Holders that have subscribed
for Undersubscription Amounts, subject to rounding by the Company to the extent
its deems reasonably necessary. Notwithstanding anything to the contrary
contained herein, if the Company desires to modify or amend the terms and
conditions of the Offer prior to the expiration of the Offer Period, the Company
may deliver to the Preferred Holders a new Offer Notice and the Offer Period
shall expire on the tenth (10th) Business Day after such Preferred Holder’s
receipt of such new Offer Notice.

(3) The Company shall have twenty (20) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Preferred

 

35



--------------------------------------------------------------------------------

Holders (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”) but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which,
from and after the Public Company Date, shall be filed with the SEC on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(ii)(3) above), then each Preferred Holder may, at its sole option
and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Preferred
Holder elected to purchase pursuant to Section 4(n)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Preferred Holders pursuant to
Section 4(n)(ii)(3) above prior to such reduction) and (ii) the denominator of
which shall be the original amount of the Offered Securities. In the event that
any Preferred Holder so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Preferred Holders in accordance with Section 4(n)(ii)(1) above.

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Preferred Holders shall acquire from the Company,
and the Company shall issue to the Preferred Holders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4(n)(ii)(3) above if the Preferred Holders have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Preferred
Holders of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and the Preferred Holders of a purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to the Preferred Holders and their respective counsel.

(6) Any Offered Securities not acquired by the Preferred Holders or other
persons in accordance with Section 4(n)(ii)(3) above may not be issued, sold or
exchanged until they are again offered to the Preferred Holders under the
procedures specified in this Agreement.

(7) The Company and the Preferred Holders agree that if any Preferred Holder
elects to participate in the Offer, neither the Subsequent Placement Agreement
with respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provisions whereby any Preferred Holder shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such
Preferred Holder prior to such Subsequent Placement, other than restrictions on
transfer imposed under federal and state securities laws.

 

36



--------------------------------------------------------------------------------

(8) Notwithstanding anything to the contrary in this Section 4(n) and unless
otherwise agreed to by the Preferred Holders, the Company shall either confirm
in writing to the Preferred Holders that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Preferred Holders will not be in possession of material non-public information,
by the fifteenth (15th) Business Day following delivery of the Offer Notice. If
by the fifteenth (15th) Business Day following delivery of the Offer Notice no
public disclosure regarding a transaction with respect to the Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by the Preferred Holders, such transaction shall be deemed to have
been abandoned and the Preferred Holders shall not be deemed to be in possession
of any material, non-public information with respect to the Company. Should the
Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide each Preferred Holder with another Offer
Notice and each Preferred Holder will again have the right of participation set
forth in this Section 4(n)(ii). From and after the Public Company Date, the
Company shall not be permitted to deliver more than one such Offer Notice to the
Buyers in any 60 day period.

(iii) The restrictions contained in subsection (ii) of this Section 4(n) shall
not apply in connection with the issuance of any Excluded Securities.

(o) Taxes. The Company will pay, and save and hold the Buyers harmless from any
and all liabilities (including interest and penalties) with respect to, or
resulting from any delay or failure in paying, stamp and other taxes (other than
income taxes), if any, which may be payable or determined to be payable on the
execution and delivery or acquisition of the Preferred Shares, Warrants,
Conversion Shares or Warrant Shares.

(p) D&O Insurance. The Company shall obtain such director’s and officer’s
insurance in such form, with such carrier and in such amounts as reasonably
acceptable to the holders of a majority of the Preferred Shares (the “D&O
Insurance”) within thirty (30) days of the Closing Date. Thereafter, for so long
as any Preferred Shares remain outstanding, the Company shall maintain the D&O
Insurance. In the event the Company merges with another entity and is not the
surviving corporation, or transfers all or substantially all of its assets to
any Person or any other similar Fundamental Transaction occurs, the Company
shall require, prior to the consummation of such transaction, that such
successor entity deliver a written agreement, in form and substance reasonably
satisfactory to the holders of a majority of Preferred Shares, assuming the
Company’s obligations herein to maintain such D&O insurance with respect to
former directors of the Company appointed by the holders of Preferred Shares
(the “Preferred Directors”) and to indemnify such Preferred Directors to the
fullest extent permitted by Delaware law.

(q) Books and Records. The Company will keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of the Company and its Subsidiaries in accordance
with GAAP.

 

37



--------------------------------------------------------------------------------

(r) Lock-Up. The Company shall not amend, waive or terminate any provision of
any of the Lock-Up Agreements except to extend the term of the lock-up period
and shall enforce the provisions of each Lock-Up Agreement in accordance with
its terms. If any party to a Lock-Up Agreement breaches any provision of a
Lock-Up Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Lock-Up Agreement. If at any time
prior to the one year anniversary of the Public Company Date, any Person is, or
is contemplated to become, a stockholder or security holder of the Company that
is not a party to a Lock-Up Agreement, the Company shall, and shall cause such
Person to, enter into a Lock-Up Agreement prior to issuing any shares of Common
Stock or Common Stock Equivalents to such Person and prior to allowing such
Person to become a stockholder or security holder of the Company.

(s) Proprietary Information and Inventions Agreements. The Company shall not
amend, waive or terminate any provision of any of the Proprietary Information
and Inventions Agreements and shall enforce the provisions of each Proprietary
Information and Inventions Agreements in accordance with its terms. If any party
to a Proprietary Information and Inventions Agreement breaches any provision of
a Proprietary Information and Inventions Agreement, the Company shall promptly
use its best efforts to seek specific performance of the terms of such
Proprietary Information and Inventions Agreement.

(t) Going Public. On or before the three (3) month anniversary of the Closing
Date, the Company shall either (A) cause a Form 10 registering the Company’s
Common Stock under the 1934 to be declared effective by the SEC or (B) enter
into definitive documentation on terms and conditions acceptable to the Required
Holders providing for the consummation of the Reverse Merger (as defined in the
Certificate of Designations) in which a Successor Entity (as defined in the
Certificate of Designations) that is a publicly traded corporation whose stock
is quoted or listed for trading on an Eligible Market (as defined in the
Certificate of Designations) assumes the Initial Warrants and the Certificate of
Designations such that, inter alia, the Initial Warrants shall be exercisable
into, and the shares of Series C Preferred Stock, including the shares of Series
C-1 Preferred Stock issuable upon exercise of the Series C-1 Warrants, shall be
convertible into, the publicly traded common stock of such Successor Entity.
Notwithstanding the foregoing, if the Company is proceeding in good faith
towards the effectiveness of a Form 10 or a Reverse Merger and has demonstrated
tangible steps to that effect reasonably acceptable to the Required Holders, the
three month deadline set forth above shall be extended to four months following
the Closing Date.

(u) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date and the Additional Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

(v) Stock, Option and Equity Plans. From and after the Closing until the first
anniversary of the Public Company Date, neither the Company nor any Subsidiary
shall, without the prior written consent of the Required Holders, (i) amend or
modify any terms or conditions of the Company’s 2014 Employee, Director and
Consultant Equity Incentive Plan (the “Incentive Plan”), (ii) grant any stock,
options or equity based incentives to any employees, members of management,
directors or advisors of the Company or its Subsidiaries, other than

 

38



--------------------------------------------------------------------------------

pursuant to the Incentive Plan, including, without limitation, as provided in
Schedule I thereto or (ii) create or implement any stock, option or other equity
incentive plan, other than the Incentive Plan.

(w) 2013 Audited Financial Statements. No later than thirty (30) calendar days
after the Closing Date, the Company shall cause (i) the 2013 Unaudited Financial
Statements to be audited by a reputable independent accounting firm reasonably
acceptable to the Required Holders (as audited, the “2013 Audited Financial
Statements”), and (ii) the 2013 Audited Financial Statements to be delivered to
each Buyer.

(x) Sufficient Cash. While any Series C-1 Preferred Stock, Series C-1 Warrants
or Series C-2 Preferred Stock remain outstanding, the Company shall maintain
cash sufficient to cover any and all amounts budgeted in the Approval Annual
Budget (as defined below) for (i) legal costs relating to the proposed Reverse
Merger or relating to the filing and effectiveness of the Form 10 registering
the Company’s Common Stock under the 1934, as applicable, (ii) expenses relating
to financial statement audits and reviews and (iii) investor relations expenses;
provided, however, that prior to the Subsequent Capital Raise, the Company shall
only be required to maintain cash sufficient to cover at least half of all such
amounts.

(y) Post-Closing Deliveries. No later than fifteen (15) days after the Closing
Date, the Company shall cause each of Maria Alexander, Sam Danishefsky, Xiaohang
Wu, and George Constantine to deliver to each Buyer an executed Lock-Up
Agreement. Each Buyer acknowledges and agrees that the failure of such Persons
to execute and deliver the documents described in the immediately preceding
sentence on or prior to the Closing Date shall not constitute a breach of any
Transaction Documents or result in the failure of any condition thereunder to be
met.

(z) Closing Documents. On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set of the executed
Transaction Documents, Securities and any other documents required to be
delivered to any party pursuant to Section 7 hereof or otherwise

 

  5. REGISTER.

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Preferred Shares
have been issued (including the name and address of each transferee), the number
of Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

 

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Preferred Shares
and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before

 

39



--------------------------------------------------------------------------------

the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer shall have delivered to the Company the Purchase Price (less, in
the case of Hudson Bay, the amount withheld pursuant to Section 4(f)) for the
Preferred Shares being purchased by such Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

 

  7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents and the stock certificates representing the Preferred
Shares (allocated in such numbers as such Buyer shall request in writing at
least two (2) Business Days prior to the Closing Date) being purchased by such
Buyer at the Closing pursuant to this Agreement.

(ii) Such Buyer shall have received a joinder to the Stockholders Agreement duly
executed and delivered by each holder of equity securities of the Company not
already party to the Stockholders Agreement, if any.

(iii) Such Buyer shall have received the opinion of Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., the Company’s outside counsel, dated as of the Closing
Date, in substantially the form of Exhibit H attached hereto.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in each
such entity’s jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within ten (10) days
of the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Closing Date.

 

40



--------------------------------------------------------------------------------

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date.

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit I.

(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by such Buyer in the form
attached hereto as Exhibit J.

(ix) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(x) The Certificate of Designations in the form attached hereto as Exhibit A
shall have been filed with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with its terms and shall not have been amended.

(xi) Intentionally Omitted.

(xii) The Company shall have delivered to each Buyer a lock-up agreement in the
form attached hereto as Exhibit K executed and delivered by each of the holders
of equity, and securities convertible, exercisable or exchangeable into equity,
of the Company as set forth on Schedule 7(xii) attached hereto (collectively,
the “Lock Up Agreements”).

(xiii) The Company shall have delivered to each Buyer the proprietary
information and inventions agreements using the Company’s standard form attached
hereto as Exhibit L executed and delivered by each of the current and former
employees and consultants of the Company (collectively, the “Proprietary
Information and Inventions Agreements”).

(xiv) The composition of the board of directors of the Company shall be as
described in the Stockholders Agreement and the Company shall have entered into
indemnification agreements with each of its directors in a form acceptable to
the Buyers.

 

41



--------------------------------------------------------------------------------

(xv) The Company shall have provided an annual budget to each Buyer with respect
to the first twelve (12) months following the Closing in form and substance
satisfactory to the Required Holders (the “Approved Annual Budget”).

(xvi) Intentionally Omitted.

(xvii) Each holder of equity securities of the Company (other than the Buyers)
shall have executed and delivered a Waiver and Acknowledgement Letter in the
form attached hereto as Exhibit M.

(xviii) The Company shall have amended and restated its Certificate of
Incorporation such that the amended and restated certificate of incorporation of
the Company shall be in the form attached hereto as Exhibit N.

(xix) The Company shall have amended and restated its Bylaws such that the
amended and restated bylaws of the Company shall be in the form attached hereto
as Exhibit O.

(xx) The Company shall have implemented the Incentive Plan in form and substance
reasonably acceptable to the Required Holders.

(xxi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

  8. TERMINATION.

In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the date hereof due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse Hudson Bay or its designee(s), as
applicable, for the expenses described in Section 4(f) above.

 

  9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding,

 

42



--------------------------------------------------------------------------------

any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a

 

43



--------------------------------------------------------------------------------

majority of the Preferred Shares outstanding as of the applicable date of
determination, which shall include Hudson Bay as long as Hudson Bay (or any of
its Affiliates) owns any Preferred Shares or has the right to purchase any
Preferred Shares hereunder (the “Required Holders”); provided that any such
amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer.
Any amendment or waiver effected in accordance with this Section 9(e) shall be
binding upon each Buyer and holder of Securities and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the Buyers or holders of Securities. No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration (other than
the reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, holders of Preferred Shares or holders of Warrants, as
the case may be. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one (1) Business Day after
deposit with an overnight courier service, in each case properly addressed to
the party to receive the same. The addresses, facsimile numbers and email
addresses for such communications shall be:

If to the Company:

MabVax Therapeutics, Inc.

11588 Sorrento Valley Road, Suite 20

San Diego, California 92121

Telephone: 858-259-9405

Facsimile: 858-792-7033

Email: dhansen@mabvax.com

Attention: President

With a copy (for informational purposes only) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Telephone: (858) 314-1500

Facsimile: (858) 314-1501

Email: jdglaser@mintz.com

Attention: Jeremy D. Glaser, Esq.

 

44



--------------------------------------------------------------------------------

If to a Buyer, to its address, facsimile number and email address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:    (212) 756-2000 Facsimile:    (212) 593-5955 E-mail:   
eleazer.klein@srz.com Attention:    Eleazer N. Klein, Esq.

or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants). A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing and the delivery, conversion and/or exercise of the
Securities, as applicable. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

45



--------------------------------------------------------------------------------

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification.

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to
Section 4(h), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be

 

46



--------------------------------------------------------------------------------

paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the Purchased
Shares. The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities. The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnitee, which consent shall
not be unreasonably withheld conditioned or delayed, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

47



--------------------------------------------------------------------------------

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by the Buyers on the
Closing Date (except for certificates evidencing the Preferred Shares
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to the Buyers, may be reproduced by any Buyer
by any photographic, photostatic, microfilm, micro-card, miniature photographic
or other similar process and any Buyer may destroy any original document so
reproduced. All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by a Buyer in the regular course of
business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the

 

48



--------------------------------------------------------------------------------

Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: MABVAX THERAPEUTICS, INC. By:  

 

  J. David Hansen, President and Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: [                                         ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: [                                         ]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Certificate of Designations Exhibit B    Form of Initial
Warrant Exhibit C    Form of Series C-1 Warrant Exhibit D    Form of
Registration Rights Agreement Exhibit E    Form of Stockholders Agreement
Exhibit F    Form of Financing Commitment Letter Exhibit G    Form of Series C-2
Certificate of Designations Exhibit H    Form of Outside Company Counsel Opinion
Exhibit I    Form of Secretary’s Certificate Exhibit J    Form of Officer’s
Certificate Exhibit K    Form of Lock-Up Agreement Exhibit L    Form of
Proprietary Information and Inventions Agreement Exhibit M    Form of Waiver and
Acknowledgement Letter Exhibit N    Form of Amended and Restated Certificate of
Incorporation Exhibit O    Form of Amended and Restated Bylaws



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT, dated as of May 12, 2014 (this “Amendment”), is between MabVax
Therapeutics, Inc., a Delaware corporation (the “Company”), and the investors
listed on the signature pages hereto (collectively, the “Investors”).

W I T N E S S E T H

WHEREAS, the parties hereto and certain other investors (collectively with the
Investors, the “Buyers”) have heretofore entered into a Securities Purchase
Agreement dated as of February 12, 2014 by and among the Company, the Investors
and other buyers party thereto (the “Purchase Agreement”); and

WHEREAS, the Investors constitute the Required Holders (as defined in the
Purchase Agreement);

WHEREAS, the Company and the Investors wish to amend the Purchase Agreement to
address the provisions set forth herein;

WHEREAS, Section 9(e) of the Purchase Agreement and Section 20 of the
Certificate of Designations (as defined in the Purchase Agreement) provide that
the Required Holders may waive or amend provisions of the Purchase Agreement and
the Certificate of Designations, respectively, on behalf all Buyers and Holders
(as defined in the Certificate of Designations); and

WHEREAS, the Investors wishes to amend or waive, as the case may be, on behalf
of itself and the other Buyers and Holders, certain provisions of the Purchase
Agreement and Transaction Documents as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions; References; Continuation of Purchase Agreement. Unless otherwise
specified herein, each capitalized term used herein that is defined in the
Purchase Agreement shall have the meaning assigned to such term in the Purchase
Agreement. Each reference to “hereof,” “hereto,” “hereunder,” “herein” and
“hereby” and each other similar reference, and each reference to “this
Agreement”, the “Securities Purchase Agreement” and each other similar
reference, contained in the Purchase Agreement and any other Transaction
Document shall from and after the date hereof refer to the Purchase Agreement as
amended hereby. Except as amended or waived hereby, all terms and provisions of
the Purchase Agreement and all other Transaction Documents shall continue
unmodified and remain in full force and effect.

2. Amendments. (a) (i) The reference to “a price per share of at least
$4.1917918” set forth in Section 1(b)(i) of the Purchase Agreement is hereby
amended to instead refer to “a per share purchase price of approximately $2.76.”



--------------------------------------------------------------------------------

(ii) The reference to “a per share purchase price of $4.1917918” set forth in
Section 1(b)(i) of the Purchase Agreement is hereby amended to instead refer to
“a per share purchase price equal to the lower of (x) the lowest per share
purchase price pursuant to which the Company raises money pursuant to a
Subsequent Capital Raise and (y) $4.1917918”.

(iii) The reference to “prior to the one month anniversary of the Closing” set
forth in the last sentence of Section 1(b)(i) is hereby amended to instead refer
to “prior to the earlier of (x) the consummation of the merger contemplated by
that certain Agreement and Plan of Merger (the “Merger Agreement”) dated as of
May 12, 2014 among the Company, Tacoma Acquisition Corp. and Telik, Inc. and
(y) July 31, 2014.

(iv) The reference to “thirty (30) calendar days after the Closing Date” set
forth in Section 4(w) of the Purchase Agreement is hereby amended to instead
refer to “May 16, 2014”.

3. Waivers. The Investors hereby waive, on behalf of themselves and any other
Buyers or Holders, any Default Event and Triggering Event (as defined in the
Certificate of Designations) occurring on or prior to the date hereof
(“Defaults”), solely to the extent caused by (i) the failure of the Company to
appoint an independent director that is acceptable to the Required Holders prior
to the one month anniversary of the Closing, (ii) the failure of the Company to
satisfy its obligations under Section 4(w) of the Purchase Agreement on or prior
to the thirtieth calendar day after the Closing Date, (iii) any deviation of any
line item of the 2013 Audited Financial Statements (as defined in the
Certificate of Designations) from the equivalent line items set forth in the
unaudited financial statements for the Calendar Year 2013 delivered to the
Holders on or prior to the Closing Date by the greater of (A) more than five
percent (5%) and (B) $100,000, and (iv) the failure of the Company to notify the
Investors or any Holders of any Defaults arising from the events described in
clauses (i), (ii) or (iii).

4. Disclosure of Transactions and Other Material Information. The parties hereto
acknowledge that (i) Telik, Inc. is obligated to file a Current Report on Form
8-K (the “8-K Filing”) in accordance with the provisions of Section 4(i) of that
certain Securities Purchase Agreement dated as of May 12, 2014 by and among
Telik, Inc. and certain purchasers of securities of Telik, Inc., and (ii) the
Company intends to publish a press release on May 12, 2014 describing the
transactions contemplated by the Merger Agreement and publicly announcing
certain other information regarding the Company (the publication date of such
press release, the “Release Date”). The Company hereby acknowledges and agrees
that from and after the Release Date, neither of the Investors shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents. In addition, effective upon the Release Date, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Investors or any of their affiliates, on the other
hand, shall terminate. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide either Investor with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
Release Date without the express prior written consent of such Investor.



--------------------------------------------------------------------------------

5. Counterparts; Execution; Amendments. This Amendment may be executed in
counterparts and by fax or electronic signatures, all of which shall be one and
the same agreement and shall have binding legal effect. No waiver under or in
respect of this Amendment shall be valid unless in writing signed by the party
to be charged therewith. No amendment of this Amendment shall be valid unless in
writing signed by the parties hereto.

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

MABVAX THERAPEUTICS, INC. By:  

 

Name:   J. David Hansen Title:   President and CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

[                                         ] By:  

 

Name:  

 

Title:  

 

[                                         ]

By:  

 

Name:  

 

Title:  

 